DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Claims 25-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant has remarked that Claims 1-27 are readable on Species C directed to Fig. 4A-4C. However, Claim 25 recites that “the plurality of subpixels comprise at least a red sub-pixel, a green sub-pixel, and a blue sub-pixel, and a size, a shape, and a gradient of the red sub-pixel, the green sub-pixel, and the blue sub-pixel included in each of the plurality of pixels are same, respectively,” is not readable on Fig. 4A-4C.  Claim 26 is dependent on Claim 25.  Election was made without traverse in the reply filed on 8/03/2020.
Applicant’s election without traverse of Species C in the reply filed on 8/03/2020 is acknowledged.
Response to Amendment
Claims 1-27 are currently pending.  Claims 25-26 are currently withdrawn from consideration as being drawn to a non-elected species.  In response to the Office Action mailed 9/17/2020 applicant amended claims 1, 2, 8, 10, 11, 17, 18, 19, 23 and 24.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-24 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1.  Claim 1 recites “a frequency domain image.” “a frequency domain image” is not a term of art, and does not include a specific definition in the specification.  One having ordinary skill in the art would be unable to determine whether the metes and bounds of a frequency domain image, e.g. is it something to be measured or an imaged provided by the display?  For examination purposes any display device will provide such a frequency domain image.
Claim 1 recites “a frequency.” One having ordinary skill in the art would be unable to determine how this undefined frequency is measured.  For examination purposes any display device will provide such a frequency.
Claim 1 also recites “a repetition interval of the pattern.” One having ordinary skill in the art would be unable to interpret a repetition interval of the pattern.  The specification does not explicitly provide a definition of the term, and it is not a well-known term of art.  For examination purposes any pixel pattern will satisfy this limitation.
Claim 1 also recites “cognitive frequency band.” One having ordinary skill in the art would be unable to interpret a cognitive frequency band.  The specification does not explicitly provide a definition of the term, and it is not a well-known term of art.  For examination purposes any pixel pattern will satisfy this limitation.
Claims 2-9 are also indefinite due to dependency.
Regarding Claim 10.  Claim 10 recites “a frequency domain image.” “a frequency domain image” is not a term of art, and does not include a specific definition in the specification.  One having ordinary skill in the art would be unable to determine whether the metes and bounds of a frequency domain image, e.g. is it something to be measured or an imaged provided by the display?  For examination purposes any display device will provide such a frequency domain image.
Claim 10 recites “a frequency.” One having ordinary skill in the art would be unable to determine how this undefined frequency is measured.  For examination purposes any display device will provide such a frequency.
Claim 10 also recites “a repetition interval of the pattern.” One having ordinary skill in the art would be unable to interpret a repetition interval of the pattern.  The specification does not explicitly provide a definition of the term, and it is not a well-known term of art.  For examination purposes any pixel pattern will satisfy this limitation.
Claim 10 also recites “cognitive frequency band.” One having ordinary skill in the art would be unable to interpret a cognitive frequency band.  The specification does not explicitly provide a definition of the term, and it is not a well-known term of art.  For examination purposes any pixel pattern will satisfy this limitation.
Claims 11-17 are also indefinite due to dependency.
Regarding Claim 18.  Claim 18 recites “a frequency domain image.” “a frequency domain image” is not a term of art, and does not include a specific definition in the specification.  One having ordinary skill in the art would be unable to determine whether the metes and bounds of a frequency domain image, e.g. is it something to be measured or an imaged provided by the 
Claim 18 recites “a frequency.” One having ordinary skill in the art would be unable to determine how this undefined frequency is measured.  For examination purposes any display device will provide such a frequency.
Claim 18 also recites “a repetition interval of the pattern.” One having ordinary skill in the art would be unable to interpret a repetition interval of the pattern.  The specification does not explicitly provide a definition of the term, and it is not a well-known term of art.  For examination purposes any pixel pattern will satisfy this limitation.
Claim 18 also recites “cognitive frequency band.” One having ordinary skill in the art would be unable to interpret a cognitive frequency band.  The specification does not explicitly provide a definition of the term, and it is not a well-known term of art.  For examination purposes any pixel pattern will satisfy this limitation.
Claims 19-23 are also indefinite due to dependency.
Regarding Claim 24.  Claim 24 recites “a frequency domain image.” “a frequency domain image” is not a term of art, and does not include a specific definition in the specification.  One having ordinary skill in the art would be unable to determine whether the metes and bounds of a frequency domain image, e.g. is it something to be measured or an imaged provided by the display?  For examination purposes any display device will provide such a frequency domain image.
Claim 24 recites “a frequency.” One having ordinary skill in the art would be unable to determine how this undefined frequency is measured.  For examination purposes any display device will provide such a frequency.

Claim 24 also recites “cognitive frequency band.” One having ordinary skill in the art would be unable to interpret a cognitive frequency band.  The specification does not explicitly provide a definition of the term, and it is not a well-known term of art.  For examination purposes any pixel pattern will satisfy this limitation.
Claim 27 is also indefinite due to dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20020185963 A1 to Browning et al.
Regarding Claim 1.  Browning discloses a display panel comprising: a plurality of pixels (See Fig. 2); and a plurality of placement spaces provided between the plurality of pixels (As shown in Fig. 2), wherein the plurality of pixels are uniformly provided in the display panel 
Regarding Claim 2.  Browning further discloses the repeated pattern comprises at least one pixel (See Fig. 2), and wherein a structure of subpixels included in the at least one pixel is determined based on each of a plurality of placement spaces in the display panel (See Fig. 2).
Regarding Claim 3.  Browning further discloses each of the plurality of pixels have a same shape (See Fig. 2).
Regarding Claim 4.  Browning further discloses the shape of each of the plurality of pixels is determined based on a pattern by a combination of a plurality of subpixels included in each of the plurality of pixels (See Fig. 2), and each of the plurality of pixels has a same pattern in the display panel (See Fig. 2). 
Regarding Claim 7.  Browning further discloses a structure of subpixels included in each of the plurality of pixels is determined based on a combination of shapes, sizes, and gradients of the subpixels (See Fig. 2).
Regarding Claim 8.  Browning further discloses the repetition interval of the repeated pattern comprises at least one of a first interval at which the repeated pattern is repeated in a horizontal direction (See Fig. 2), a second interval at which the repeated pattern is repeated in a vertical direction (See Fig. 2), and a third interval at which the repeated pattern is repeated in a direction corresponding to a combination of the horizontal direction and the vertical direction (See Fig. 2). 
Regarding Claim 9.  Browning further discloses the plurality of pixels comprise liquid crystals (para 84).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Browning as applied to claim 1 in view of US 20150293394 A1 to Chung et al.
 Regarding Claim 5.  As stated above Browning discloses all the limitations of base claim 1.

Browning does not specifically disclose that the plurality of placement spaces that comprise a spacer.
However, Chung discloses a plurality of placement spaces that comprise a spacer (See Fig. 1 spacer 24) to maintain a constant cell gap (para 22).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the plurality of placement spaces that comprise a spacer.
Regarding Claim 6.  Browning further discloses at least one of the subpixels included in each of the plurality of pixels has a size that is different from sizes of remaining subpixels included in each of the plurality of pixels to correspond to each of the plurality of placement spaces (See Fig. 2). 
Claims 10-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over in view of US 20170070727 A1 to Chen.
Regarding Claim 10.  Browning discloses a third-dimensional (3D) display device1 comprising: a display panel comprising: a plurality of pixels (See Fig. 2); and a plurality of placement spaces provided between the plurality of pixels (As shown in Fig. 2), wherein the plurality of pixels are uniformly provided in the display panel based on a repeated pattern 
Browning does not specifically disclose an optical layer configured to control a direction of light incident from the display panel.
However, Chen discloses an optical layer configured to control a direction of light incident from the display panel (Fig. 11 lenticular lens film 1110) to produce a 3D stereoscopic image that is projected directly to the naked eye (para 4).
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include an optical layer configured to control a direction of light incident from the display panel.
Regarding Claim 11.  Browning further discloses the repeated pattern comprises at least one pixel (See Fig. 2), and wherein a structure of subpixels included in the at least one pixel is determined based on each of the plurality of placement spaces in the display panel (See Fig. 2).
Regarding Claim 12.  Browning further discloses each of the plurality of pixels have a same shape (See Fig. 2).
Regarding Claim 13.  Browning further discloses the shape of each of the plurality of pixels is determined based on a pattern by a combination of a plurality of subpixels included in each of the plurality of pixels (See Fig. 2), and each of the plurality of pixels has a same pattern in the display panel (See Fig. 2). 
Regarding Claim 16.  Browning further discloses a structure of subpixels included in each of the plurality of pixels is determined based on a combination of shapes, sizes, and gradients of the subpixels (See Fig. 2).
Regarding Claim 17.  Browning further discloses the repetition interval of the repeated pattern comprises at least one of a first interval at which the repeated pattern is repeated in a horizontal direction (See Fig. 2), a second interval at which the repeated pattern is repeated in a vertical direction (See Fig. 2), and a third interval at which the repeated pattern is repeated in a direction corresponding to a combination of the horizontal direction and the vertical direction (See Fig. 2). 
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Browning and Chen as applied to claim 10 in view of US 20150293394 A1 to Chung et al.
 Regarding Claim 14.  As stated above Browning and Chen discloses all the limitations of base claim 10.
Browning further discloses that a structure of subpixels included in each of the plurality of pixels is determined based on each of the plurality of placement spaces (See Fig. 2 area 40).
Browning and Chen do not specifically disclose that the plurality of placement spaces that comprise a spacer.
However, Chung discloses a plurality of placement spaces that comprise a spacer (See Fig. 1 spacer 24) to maintain a constant cell gap (para 22).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the plurality of placement spaces that comprise a spacer.
Regarding Claim 15.  Browning further discloses at least one of the subpixels included in each of the plurality of pixels has a size that is different from sizes of remaining subpixels included in each of the plurality of pixels to correspond to each of the plurality of placement spaces (See Fig. 2). 
Claims 18-19 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Browning in view of US 20200174279 A1 to Ishihara et al.
Regarding Claim 18.  Browning discloses A three-dimensional (3D) head-up display (HUD) device 2 comprising: a display panel comprising: a plurality of pixels (See Fig. 2); and a plurality of placement spaces provided between the plurality of pixels (As shown in Fig. 2), wherein the plurality of pixels are uniformly provided in the display panel based on a pattern corresponding to the plurality of placement spaces (See Fig. 2), and wherein a frequency, in a frequency domain image obtained by the display panel, corresponding to a repetition interval of the repeated pattern of the plurality of pixels is outside of a cognitive frequency band that is visible to a user (See Fig. 2). 
Browning does not specifically disclose an optical layer included in a windshield of a vehicle and configured to control a direction of light incident from the display panel; and at least one processor configured to generate a panel image that is displayed on the display panel based on positions of both eyes of a user to provide a 3D image to the user through the optical layer.

Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include an optical layer included in a windshield of a vehicle and configured to control a direction of light incident from the display panel; and at least one processor configured to generate a panel image that is displayed on the display panel based on positions of both eyes of a user to provide a 3D image to the user through the optical layer.
Regarding Claim 19.  Browning further discloses the repeated pattern comprises at least one pixel (See Fig. 2), and wherein a structure of subpixels included in the at least one pixel is determined based on each of the plurality of placement spaces in the display panel (See Fig. 2).
Regarding Claim 22.  Browning further discloses a structure of subpixels included in each of the plurality of pixels is determined based on a combination of shapes, sizes, and gradients of the subpixels (See Fig. 2).
Regarding Claim 23.  Browning further discloses the repetition interval of the repeated pattern comprises at least one of a first interval at which the repeated pattern is repeated in a horizontal direction (See Fig. 2), a second interval at which the repeated pattern is repeated in a vertical direction (See Fig. 2), and a third interval at which the repeated pattern is repeated in a direction corresponding to a combination of the horizontal direction and the vertical direction (See Fig. 2). 
Claim 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Browning and Ishihara as applied to claim 18 in view of US 20150293394 A1 to Chung et al.
 Regarding Claim 20.  As stated above Browning and Ishihara discloses all the limitations of base claim 18.
Browning further discloses that a structure of subpixels included in each of the plurality of pixels is determined based on each of the plurality of placement spaces (See Fig. 2 area 40).
Browning does not specifically disclose that the plurality of placement spaces that comprise a spacer.
However, Chung discloses a plurality of placement spaces that comprise a spacer (See Fig. 1 spacer 24) to maintain a constant cell gap (para 22).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the plurality of placement spaces that comprise a spacer.
Regarding Claim 21.  Browning further discloses at least one of the subpixels included in each of the plurality of pixels has a size that is different from sizes of remaining subpixels included in each of the plurality of pixels to correspond to each of the plurality of placement spaces (See Fig. 2). 
Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20020185963 A1 to Browning et al.
Regarding Claim 24.  Browning discloses a display panel comprising: a plurality of pixels (See Fig. 2); a plurality of subpixels included in each of the plurality of pixels (See Fig. 2); a plurality of placement spaces provided between the plurality of pixels (As shown in Fig. 2), wherein the plurality of pixels are uniformly provided in the display panel based on a repeated . 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Browning as applied to claim 24 in view of US 20150293394 A1 to Chung et al.
 Regarding Claim 27.  As stated above Browning discloses all the limitations of base claim 24.
Browning further discloses that a structure of subpixels included in each of the plurality of pixels is determined based on each of the plurality of placement spaces (See Fig. 2 area 40).
Browning does not specifically disclose that the plurality of placement spaces that comprise a spacer.
However, Chung discloses a plurality of placement spaces that comprise a spacer (See Fig. 1 spacer 24) to maintain a constant cell gap (para 22).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the plurality of placement spaces that comprise a spacer.
Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive.
Applicant amended independent claims 1, 10, 18 and 24 to include in part that “in a frequency domain image obtained by the display panel, a frequency corresponding to a repetition interval of the repeated pattern of the plurality of pixels is outside of a cognitive frequency band 
Applicant refers to paragraphs [0048], [0062] and [0069] to highlight support that the claim language is not indefinite.  For example paragraph [0048] recites: “In general, eyes of a human may not recognize a pattern with a frequency of greater than or equal to 60 cycle/degree and may recognize a pattern with a frequency of less than 60 cycle/degree. The frequency of less than 60 cycle/degree may correspond to a cognitive frequency band or a visibility circle.” The specification does not provide any concrete guidance or definitions for one of ordinary skill to determine how “frequency domain image obtained by the display panel;” what would be the metes and bounds of the frequency domain; or when a frequency domain image is present.   Further, one of ordinary skill in the art cannot measure or determine “a frequency corresponding to a repetition interval of the repeated pattern of the plurality of pixels,” because the one having ordinary skill in the art cannot measure the claimed frequency, and how it would correspond to the repetition interval of the repeated pattern of the plurality of pixels.  Due to the indefinite language encompassing the claims Applicant has failed to overcome the prior art of record as the language recited in the claims have been interpreted broadly and thus doe not overcome the art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859.  The examiner can normally be reached on M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/EDMOND C LAU/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. Court held that the intended use of hair curling was of no significance to the structure and process of making.); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus). MPEP 2111
        2 During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. Court held that the intended use of hair curling was of no significance to the structure and process of making.); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus). MPEP 2111